United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF JUSTICE, U.S. MARSHALS )
SERVICE, New York, NY, Employer
)
__________________________________________ )
R.T., Appellant

Appearances:
Capp P. Taylor, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-438
Issued: March 28, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 17, 2014 appellant, through her attorney, filed a timely appeal from a
September 16, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly terminated appellant’s wage-loss compensation
effective September 21, 2014 on the grounds that she no longer had any disability causally
related to her accepted employment-related injuries.
On appeal counsel contends that the medical report of an OWCP referral physician is not
entitled to the weight of the medical opinion evidence, as it is speculative and fails to provide a
rationalized opinion explaining how the accepted employment-related degeneration of the
lumbar intervertebral disc has resolved. He contends that the referral physician failed to
demonstrate his knowledge of the physical requirements of appellant’s job or her residual
1

5 U.S.C. § 8101 et seq.

physical capacity as he only reviewed the duties of the position without discussion and reviewed
prior diagnostic test results without citing to recent diagnostic test results in support of his
opinion that there are no objective findings of a residual disabling condition. Counsel also failed
to discuss whether appellant’s limitations related to her consequential right knee condition allow
her to resume her date-of-injury position or any other suitable position.
FACTUAL HISTORY
This case has previously been before the Board. In an October 14, 2009 decision, the
Board found that OWCP properly suspended appellant’s compensation effective November 23,
2008 for failing to submit a Form EN1032, as requested.2 In an April 3, 2014 decision, the
Board reversed OWCP’s termination of her compensation based on its finding that she had no
further employment-related residuals or disability.3 The facts of the case as set forth in the
Board’s prior decision are incorporated herein by reference. The relevant facts are set forth
below.
OWCP accepted that on March 30, 1981 appellant, then a 26-year-old deputy marshal,
sustained employment-related low back derangement and degeneration of the lumbar or
lumbosacral intervertebral disc when she slipped while exiting a vehicle. Appellant stopped
work on the date of injury and has not returned to work. OWCP paid compensation for total
disability.
In a February 18, 2013 progress note, Dr. G. Clay Baynham, an attending Board-certified
orthopedic surgeon, provided a history of the March 30, 1981 employment injuries and
appellant’s medical treatment, social, and family background. He noted her complaints of back
pain and bilateral leg, right groin, and left foot pain and numbness. Dr. Baynham provided
findings on physical examination and magnetic resonance imaging scan test results. He also
provided an impression of back and bilateral left greater than right lower extremity radicular
pain, numbness, and paresthesias. Dr. Baynham advised that on physical examination appellant
had no focal neurological deficit. Appellant’s complaints appeared to be generally consistent
with a femoral radiculopathy. Radiographically, her complaints appeared to correlate well with
lateral recess stenosis bilaterally at L3-4. Dr. Baynham concluded that appellant’s complaints of
groin pain on the left appeared to correlate well with a focal left lateral herniation at L2-3 and
addressed her treatment plan.
By letter dated April 15, 2014, OWCP referred appellant, together with a statement of
accepted facts and the medical record, to Dr. Peter J. Millheiser, a Board-certified orthopedic
surgeon, for a second opinion. In a May 15, 2014 report, Dr. Millheiser reviewed a history of the
March 30, 1981 employment injuries and appellant’s medical record. He noted her complaint of
constant and sharp back pain that radiated to her pelvis in both legs more on the left than on the
right. The back pain increased with bending, lifting, twisting, walking, sitting, standing, and
sleeping, but not with coughing, sneezing, or bowel movements. The pain went down to both
feet, more on the left than on the right, and there was numbness in both feet. On examination of
the lumbar spine, he reported mildly restricted range of motion. There was no tenderness, trigger
2

Docket No. 09-675 (issued October 14, 2009).

3

Docket No. 14-75 (issued April 3, 2014).

2

points, spasm, list, tilt, or sciatic scoliosis. A motor and sensory examination of the lower
extremities was normal. Knee and ankle reflexes were equal and active bilaterally. A straight
leg raising test was negative. Sitting caused back pain at 80 degrees on the right. Over
exaggeration tests were negative. The right calf measured .25 inch more than the left calf.
Dr. Millheiser reported that appellant was not using orthosis and she had normal ability to get on
and off an examination table. Appellant had normal gait and station. Dr. Millheiser diagnosed
postlumbar radiculopathy, postlumbar sprain, and degenerative disease of the lumbar spine. He
reviewed the duties of a federal marshal. Dr. Millheiser found no significant objective findings
in the lumbar spine. He advised that there were no objective findings to support residuals or
disability from the compensable medical conditions as indicated in the statement of accepted
facts. Dr. Millheiser concluded that appellant could perform the physical requirements of her
deputy marshal job as listed in the statement of accepted facts without restrictions and on a fulltime basis.
On June 30, 2014 OWCP issued a notice of proposed termination of appellant’s wageloss compensation based on Dr. Millheiser’s medical opinion. Appellant was advised that she
had 30 days to submit additional evidence in response to the proposed termination.
In a July 6, 2014 letter, appellant stated that OWCP failed to provide her with 30 days to
respond to its notice. She related that she was not able to get an appointment with her physician
until the end of July 2014 due to the Fourth of July holiday and vacation. Appellant contended
that there were no changes in her health and back pain since her 1981 employment injury and
that she continued to require medical treatment.
In a September 16, 2014 decision, OWCP finalized the termination of appellant’s wageloss compensation benefits effective September 21, 2014. It found that the opinion of
Dr. Millheiser constituted the weight of the medical evidence. OWCP did not terminate medical
benefits.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
termination or modification of an employee’s benefits.4 It may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the employment.5
The burden of proof includes the necessity of furnishing rationalized medical opinion evidence
based on a proper factual and medical background.6
ANALYSIS
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation as of September 21, 2014. OWCP accepted that appellant sustained low back
derangement and degeneration of the lumbar or lumbosacral intervertebral disc while in the
4

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

5

Jason C. Armstrong, 40 ECAB 907 (1989); Charles E. Minnis, 40 ECAB 708 (1989); Vivien L. Minor, 37
ECAB 541 (1986).
6

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

3

performance of duty.
evaluation.

It subsequently referred her to Dr. Millheiser for a second opinion

In a May 15, 2014 report, Dr. Millheiser reviewed a complete and accurate factual and
medical background, and provided a reasoned medical opinion that appellant could return to her
date-of-injury position. He noted the lack of significant objective findings based on physical
examination and reviewed the diagnostic studies. Dr. Millheiser found essentially normal
examination findings with the exception of mildly restricted range of motion of the lumbar spine.
He determined that there were no objective findings to support any disability due to the accepted
conditions. Dr. Millheiser reviewed a description of appellant’s deputy marshal position. He
concluded that she could return to this full-time position without restrictions. The Board notes
that there is no contemporaneous medical evidence from an attending physician that discussed a
continuing employment-related disability. Prior to the termination,7 the February 18, 2013 report
of Dr. Baynham found that appellant had back and bilateral leg pain, numbness, and paresthesias.
However, he did not address the issue of continuing employment-related disability.
The Board finds that Dr. Millheiser’s report represents the weight of the medical
evidence and that OWCP properly relied on his report in terminating appellant’s wage-loss
compensation for the accepted employment-related conditions on September 16, 2014.
On appeal counsel contended that Dr. Millheiser’s report was not entitled to the weight of
the medical opinion evidence. He asserted that his report was extremely speculative and failed to
provide a rationalized opinion explaining how the accepted employment-related degeneration of
the lumbar intervertebral disc had resolved. Dr. Millheiser opined that there were no objective
findings to support residuals of appellant’s accepted conditions, yet he also diagnosed lumbar
spine degenerative disease, an accepted employment-related condition. While Dr. Millheiser did
not provide a definitive opinion as to whether appellant had any continuing employment-related
residuals, the Board notes that OWCP did not terminate medical benefits for any of her accepted
conditions.
Counsel further asserted that Dr. Millheiser failed to demonstrate his knowledge of the
physical requirements of appellant’s job and her residual physical capacity as he only reviewed
the duties of the position without discussion and he reviewed prior diagnostic test results without
citing to recent diagnostic test results in support of his opinion that there were no objective
findings of a residual disabling condition. There is no evidence that Dr. Millheiser’s
examination was deficient in any way. He provided detailed clinical findings, and reviewed the
medical record and a description of appellant’s deputy marshal duties. After a thorough
examination, Dr. Millheiser concluded that there were no objective findings to support any
residual employment-related disability and that appellant could return to her regular work duties
with no restrictions.
Lastly, counsel contended on appeal that Dr. Millheiser failed to discuss limitations
related to appellant’s consequential right knee condition and whether she could resume her dateof-injury position or any other suitable position due to this condition. However, OWCP has not
7

The Board notes that, prior to OWCP’s September 16, 2014 termination decision, OWCP properly gave
appellant 30 days to respond to its June 30, 2014 pretermination notice. Federal (FECA) Procedure Manual, Part
2 -- Claims, Disallowances, Chapter 2.1400.7 (February 2013).

4

accepted appellant’s claim for a right knee condition. For conditions not accepted by OWCP as
being employment related, it is appellant’s burden to provide rationalized medical evidence
sufficient to establish causal relation.8 Appellant did not submit any rationalized medical
evidence establishing that she sustained a right knee condition as a consequence of her accepted
employment-related injuries.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s wage-loss compensation
effective September 21, 2014 on the grounds that she no longer had any disability causally
related to her accepted employment-related injuries.
ORDER
IT IS HEREBY ORDERED THAT the September 16, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.9
Issued: March 28, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

T.M., Docket No. 08-975 (issued February 6, 2009).

9

James A. Haynes, Alternate Judge, participated in the original decision but was no longer a member of the
Board effective November 16, 2015.

5

